Citation Nr: 1636880	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  13-20 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial compensable rating for status post right leg compartment syndrome with shin splint.

2.  Entitlement to an initial compensable rating for status post left leg compartment syndrome with shin splint.  

3.  Entitlement to an initial compensable rating for right lateral leg scar.  

4.  Entitlement to an initial compensable rating for left lateral leg scar.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 2001 to December 2009.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for status post right and left leg compartment syndrome with shin splints, and right and left lateral leg scars, rating each disability as noncompensable (0 percent), effective in December 2009.  The Veteran subsequently relocated, and the Phoenix, Arizona RO currently has jurisdiction of the claims.  In July 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  

The TDIU issue has been added to the appeal because a TDIU claim is part of an increased rating claim when such claim is asserted by the veteran or raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the issue has been raised by the Veteran during the Board hearing in July 2016, when she testified that her service-connected lower extremity disabilities prevented her from engaging in full time employment.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As was noted above, a TDIU claim is part of an increased rating claim when such claim is raised by the record, as is the case at present.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the RO should ensure that the claim has been developed properly, to include sending a VCAA letter and considering whether a VA examination is necessary to decide the claim.

Within a year of her military discharge in December 2009, the Veteran underwent a VA examination in July 2010.  In a May 2013 statement, the Veteran contends that the examiner's examination was "speedy," failed to take into account all the symptoms of her conditions, and failed to provide an accurate assessment of her disabilities in terms of her limitations and pain levels.  She maintains that the scars on her legs are longer than indicated in the examination report, that she experienced both pain and inflammation of her scars, that her muscle strength was not normal, and that she had impairment.  She asserted that her legs swelled all the time, and even more so when she was active, and that the tops of her scars were always numb.  She felt that her limitations were not accurately depicted by the examiner, who found that her condition did not involve any muscle group, or any tendon, bone, joint, or nerve damage.  In testimony, the Veteran and her husband asserted that the Veteran's leg problems have escalated since service, that there were muscle spasms in both legs, that pain and discomfort caused her to wake up about five nights a week, that her surgical incision sites were manifested by bulges and were numb, and that icing of the legs was routine treatment for the pain and excessive swelling.  She stated that regular activities of daily living were difficult to accomplish because she was compelled to take frequent rest breaks for her legs throughout the day (she said that her legs would swell even while she was showering) due to her inability to stand or sit for prolonged periods.  

In view of her statements and the hearing testimony, it appears that the Veteran's disabilities have worsened or were incompletely evaluated in 2010.  See Reonal v. Brown, 5 Vet.App. 458, 460-61 (1993) ("An opinion based upon an inaccurate factual premise has no probative value.").  Thus, in accordance with VA's duty to assist the Veteran in obtaining evidence adequate to decide the claim, she should be afforded a contemporaneous examination to assess the severity of her disabilities.  38 C.F.R. §§ 3.159 (c)(4)(i), 3.327.  

Prior to the examination, all treatment records where the Veteran has received treatment since her military discharge for her service-connected disabilities of status post right and left leg compartment syndrome with shin splints, and of right and left lateral leg scars, must be obtained for the record.  It was not clear from the record, including hearing testimony, whether or not she has sought private or VA evaluation and treatment of her disabilities in the years after service.

For example, it was indicated at the hearing that her spouse was on active duty during the time she was in the military but that he has continued to serve on active duty; therefore, she may have received treatment at a military facility as a dependent of a current active duty serviceperson.  Records of any such medical treatment are deemed to be constructively of record and must be associated with the file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 C.F.R. § 3.159(c)(2) (explaining that VA will make as many requests as are necessary to obtain relevant records from any Federal department or agency).  On remand, the AOJ should ask the Veteran to provide information that will allow the AOJ to identify and locate any such records, and any other records of post-service medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ensure VCAA compliance with the duty to notify and the duty to assist on the claim for a TDIU rating.  The AOJ should send the Veteran a VCAA letter and determine whether a VA examination is necessary to determine functional impairment related solely to her service-connected disabilities and indicate how that impairment impacts on both physical and sedentary types of employment, irrespective of age.  If an examination is deemed necessary, the AOJ should arrange for one.

2.  The AOJ should also request the Veteran to furnish specific information pertaining to any treatment she has received since her military discharge for her service-connected disabilities of status post right and left leg compartment syndrome with shin splints, and of right and left lateral leg scars, and the AOJ should request her to submit any of those records of treatment.  If she received treatment at a VA facility, or at a military facility as a military dependent, she should specify the dates of treatment and the VA facility(ies) and/or military facility(ies) where the treatment was obtained, and the AOJ should ensure that all such records have been obtained.  

If she received treatment at a private facility and desires assistance in obtaining those records, the AOJ should furnish her with the necessary medical releases to complete in order for VA to obtain the private records on her behalf.

3.  Thereafter, the AOJ should arrange for the Veteran to undergo a VA examination by an appropriate examiner(s) (possibly an examiner with special knowledge, training, and experience in matters relating to the musculoskeletal, vascular, and neurologic systems) to determine the current severity of her service-connected disabilities of status post right and left leg compartment syndrome with shin splints, and her service-connected right and left lateral leg scars.  The Veteran's record must be reviewed by the examiner(s).  The examiner(s) should provide accurate and fully descriptive assessments of all symptoms, and should comment upon the frequency or severity of the symptoms and their impact on her functioning.  

In assessing the compartment syndrome, the examiner is also asked to describe ranges of flexion and extension of the major joints of the lower extremities, in degrees, and any additional functional loss due to pain, painful movement, weakened movement, fatigue, or repetitive movement, also in degrees.  Additional limitation of motion during flare-ups and following repetitive use should also be noted.  

In assessing the leg scars, the examiner should determine whether they cause limitation of motion or function of the affected parts and state whether the Veteran's scars are painful on examination.  The examiner should also determine the total area taken up by the scars.  

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, with reference to supporting clinical data as appropriate.

4.  After completion of the foregoing, the AOJ should review the record and readjudicate the claims seeking initial compensable ratings for the service-connected disabilities of status post right and left leg compartment syndrome with shin splints, and of right and left lateral leg scars, and the TDIU claim.  If the benefits sought remain denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran an opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).




